                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                             EASTERN DIVISION

 CARL EDWARD CORWIN,

               Plaintiff,                                 No. C20-2003-LTS

 vs.
                                                 MEMORANDUM OPINION AND
 ANDREW M. SAUL, Commissioner of                   ORDER ON REPORT AND
 Social Security,                                   RECOMMENDATION

               Defendant.



                                  I.   INTRODUCTION
        This case is before me on a Report and Recommendation (R&R) by the Honorable
Mark A. Roberts, United States Magistrate Judge. See Doc. No. 16. Judge Roberts
recommends that I affirm the decision by the Commissioner of Social Security (the
Commissioner) denying Carl Edward Corwin’s application for supplemental security
income (SSI) benefits under Title XVI of the Social Security Act, 42 U.S.C. §§ 1381 et
seq. Corwin has filed timely objections (Doc. No. 17). The Commissioner has not filed
a response.


                            II.    APPLICABLE STANDARDS
A.      Judicial Review of the Commissioner’s Decision
        The Commissioner’s decision must be affirmed “if it is supported by substantial
evidence on the record as a whole.” Pelkey v. Barnhart, 433 F.3d 575, 577 (8th Cir.
2006); see 42 U.S.C. § 405(g) (“The findings of the Commissioner of Social Security as
to any fact, if supported by substantial evidence, shall be conclusive . . .”). “Substantial
evidence is less than a preponderance, but enough that a reasonable mind might accept
as adequate to support a conclusion.” Lewis v. Barnhart, 353 F.3d 642, 645 (8th Cir.



       Case 6:20-cv-02003-LTS-MAR Document 18 Filed 03/31/21 Page 1 of 29
2003). The Eighth Circuit explains the standard as “something less than the weight of
the evidence and [that] allows for the possibility of drawing two inconsistent conclusions,
thus it embodies a zone of choice within which the [Commissioner] may decide to grant
or deny benefits without being subject to reversal on appeal.” Culbertson v. Shalala, 30
F.3d 934, 939 (8th Cir. 1994).
       In determining whether the Commissioner’s decision meets this standard, the court
considers “all of the evidence that was before the ALJ, but it [does] not re-weigh the
evidence.” Vester v. Barnhart, 416 F.3d 886, 889 (8th Cir. 2005). The court considers
both evidence that supports the Commissioner’s decision and evidence that detracts from
it. Kluesner v. Astrue, 607 F.3d 533, 536 (8th Cir. 2010). The court must “search the
record for evidence contradicting the [Commissioner’s] decision and give that evidence
appropriate weight when determining whether the overall evidence in support is
substantial.” Baldwin v. Barnhart, 349 F.3d 549, 555 (8th Cir. 2003) (citing Cline v.
Sullivan, 939 F.2d 560, 564 (8th Cir. 1991)).
       In evaluating the evidence in an appeal of a denial of benefits, the court must apply
a balancing test to assess any contradictory evidence. Sobania v. Sec’y of Health &
Human Servs., 879 F.2d 441, 444 (8th Cir. 1989). The court, however, does not
“reweigh the evidence presented to the ALJ,” Baldwin, 349 F.3d at 555 (citing Bates v.
Chater, 54 F.3d 529, 532 (8th Cir. 1995)), or “review the factual record de novo.” Roe
v. Chater, 92 F.3d 672, 675 (8th Cir. 1996) (citing Naber v. Shalala, 22 F.3d 186, 188
(8th Cir. 1994)). Instead, if, after reviewing the evidence, the court finds it “possible to
draw two inconsistent positions from the evidence and one of those positions represents
the Commissioner’s findings, [the court] must affirm the [Commissioner’s] denial of
benefits.” Kluesner, 607 F.3d at 536 (quoting Finch v. Astrue, 547 F.3d 933, 935 (8th
Cir. 2008)). This is true even in cases where the court “might have weighed the evidence
differently.” Culbertson, 30 F.3d at 939 (quoting Browning v. Sullivan, 958 F.2d 817,
822 (8th Cir. 1992)). The court may not reverse the Commissioner’s decision “merely
because substantial evidence would have supported an opposite decision.” Baker v.
                                             2

     Case 6:20-cv-02003-LTS-MAR Document 18 Filed 03/31/21 Page 2 of 29
Heckler, 730 F.2d 1147, 1150 (8th Cir. 1984); see Goff v. Barnhart, 421 F.3d 785, 789
(8th Cir. 2005) (“[A]n administrative decision is not subject to reversal simply because
some evidence may support the opposite conclusion.”).


B.     Review of Report and Recommendation
       A district judge must review a magistrate judge’s R&R under the following
standards:
       Within fourteen days after being served with a copy, any party may serve
       and file written objections to such proposed findings and recommendations
       as provided by rules of court. A judge of the court shall make a de novo
       determination of those portions of the report or specified proposed findings
       or recommendations to which objection is made. A judge of the court may
       accept, reject, or modify, in whole or in part, the findings or
       recommendations made by the magistrate judge. The judge may also
       receive further evidence or recommit the matter to the magistrate judge with
       instructions.
28 U.S.C. § 636(b)(1); see also Fed. R. Civ. P. 72(b). Thus, when a party objects to
any portion of an R&R, the district judge must undertake a de novo review of that portion.
       Any portions of an R&R to which no objections have been made must be reviewed
under at least a “clearly erroneous” standard. See, e.g., Grinder v. Gammon, 73 F.3d
793, 795 (8th Cir. 1996) (noting that when no objections are filed “[the district court
judge] would only have to review the findings of the magistrate judge for clear error”).
As the Supreme Court has explained, “[a] finding is ‘clearly erroneous’ when although
there is evidence to support it, the reviewing court on the entire evidence is left with the
definite and firm conviction that a mistake has been committed.” Anderson v. City of
Bessemer City, 470 U.S. 564, 573-74 (1985) (quoting United States v. U.S. Gypsum Co.,
333 U.S. 364, 395 (1948)). However, a district judge may elect to review an R&R under
a more-exacting standard even if no objections are filed:
       Any party that desires plenary consideration by the Article III judge of any
       issue need only ask. Moreover, while the statute does not require the judge
       to review an issue de novo if no objections are filed, it does not preclude

                                             3

     Case 6:20-cv-02003-LTS-MAR Document 18 Filed 03/31/21 Page 3 of 29
       further review by the district judge, sua sponte or at the request of a party,
       under a de novo or any other standard.

Thomas v. Arn, 474 U.S. 140, 150 (1985).


                                    III.   THE R&R
       Corwin applied for SSI on March 31, 2017, based on major depression. Judge
Roberts considered whether the ALJ committed reversible error by (A) failing to provide
good reasons for challenging Corwin’s credibility, (B) failing to provide good reasons
for the weight afforded to a “probable other source opinion” and declining to remand for
further development of this opinion and (C) failing to fairly and fully develop the record.
       In evaluating the ALJ’s assessment of Corwin’s credibility, Judge Roberts first
provided a thorough overview of Corwin’s mental health treatment before and after spring
2018, when Corwin was hospitalized on five occasions for suicidal ideation. See Doc.
16 at 7-14. He then addressed Corwin’s argument that the ALJ took some of Corwin’s
statements during this time out of context. These statements include: “because I can be
a good actor,” and that he did not trust/did not want to deal with a doctor when Corwin
was reporting he had been discharged from Covenant Hospital a few days earlier. He
also told a healthcare provider: “I have a tendency to not be honest about my symptoms.”
Doc. 16 at 16-17 (citing AR 17). Judge Roberts noted that the ALJ acknowledged
Corwin’s “several hospitalizations for suicidal ideation and attempts.” Doc. 16 at 15
(citing AR 16). He found the record supported the ALJ’s statement that Corwin’s mental
functioning was better when he was compliant with his medication. Id.
       Judge Roberts then considered Corwin’s argument that the ALJ’s reference to the
statement “I have a tendency to not be honest about my symptoms” did not take into
account the whole statement, which was: “I have a tendency to not be honest about my
symptoms. I want to start fresh and be honest now.” Doc. 16 at 17 (citing AR 706).
Corwin asserted this oversight was material because Corwin was stating he had not been


                                             4

     Case 6:20-cv-02003-LTS-MAR Document 18 Filed 03/31/21 Page 4 of 29
honest in the past (concerning his suicidal thoughts) but wanted to be honest about such
thoughts going forward from January 2018. Id. (citing Doc. 12 at 4).
      Judge Roberts found that even when adopting Corwin’s interpretation of the
statement, it would not change the ALJ’s decision because it would prove, at most, that
Corwin was actually having suicidal thoughts in November 2016 and March and May
2017, when he had denied such thoughts. Even though Corwin purportedly made false
reports about his mental health during these visits, Judge Roberts noted the doctor’s
assessments showed that Corwin had a normal mental status examination with a bright
mood in November 2016 and was experiencing situational stressors in March 2017 due
to living alone and feeling unhappy and isolated. Id. (citing AR 328). Judge Roberts
went on to summarize the same doctor’s treatment notes in May 2017, which showed that
even at Corwin’s lowest point, his mental status examination did not note anything
alarming and could have been the result of Corwin’s failure to comply with medication.
      Judge Roberts then addressed a healthcare provider’s comment that Corwin was
“very manipulative and gamey,” which the ALJ cited in evaluating Corwin’s credibility.
Corwin argued that, in context, it was obvious that Corwin was having to work with
insurance limits regarding his various hospital stays. Judge Roberts found the two
interpretations were not mutually exclusive.    Corwin could be subject to insurance
limitations while still trying to “game” the system. Judge Roberts found the ALJ had
merely reported facts in the record and that the missing context provided by Corwin did
not necessitate reversal of the ALJ’s conclusions. Doc. 16 at 18.
      Finally, Judge Roberts addressed the statement from Corwin that he was
discharged from Covenant Hospital because he could be a “good actor” and did not
trust/did not want to deal with the doctor there. Id. Corwin argued that this statement
was made during a time when he told providers at Covenant Hospital that he was not
having thoughts of harming himself in order to be discharged when, in fact, he was having
such thoughts. Id. Judge Roberts stated that regardless of Corwin’s motivations, his
statement and the fact that it earned him a discharge supported the ALJ’s decision that
                                           5

     Case 6:20-cv-02003-LTS-MAR Document 18 Filed 03/31/21 Page 5 of 29
Corwin’s “reported symptoms or impairments were not always an accurate reflection of
his symptoms.” Id. at 19 (citing AR 17). Judge Roberts noted that Corwin has never
been diagnosed as being delusional and, because the record showed he had been
manipulative and dishonest for various reasons during the relevant time period, the ALJ
fairly took note of those facts in assessing Corwin’s credibility. Notably, Judge Roberts
observed that the ALJ did not completely disregard Corwin’s subjective complaints based
on this evidence, but merely found his credibility “less persuasive than might otherwise
be the case if his veracity was not in question.” Id. at 19 (citing AR 17).
       Corwin also argued that the ALJ failed to consider (or demonstrate that he had
considered) certain documents in the record in evaluating his credibility. One of those
documents is an August 31, 2018, behavior treatment plan from Resources for Human
Development (RHD) that was used to help Corwin find part-time employment that would
fit his needs and help him with basic residential skills. Judge Roberts noted the ALJ is
not required to cite every piece of evidence in the record and his failure to cite specific
evidence does not indicate that such evidence was not considered. Id. at 20 (citing
Wildman v. Astrue, 596 F.3d 959, 966 (8th Cir. 2010)). Judge Roberts also rejected an
interpretation that this treatment plan suggested Corwin was incapable of performing full-
time work, noting also that this was a decision reserved for the Commissioner.
      The other documents are Patient Health Questionnaire (PHQ)-9 scores that Corwin
argued confirmed he had severe depression when formally tested. Id. Judge Roberts
found it a stretch to call these scores “formal testing” as they were based on
questionnaires that Corwin completed at appointments. He also noted the information
did not add anything new to the weight of the evidence because the ALJ had determined
that Corwin’s depression was a severe impairment. Further, again, the ALJ was not
required to discuss every piece of evidence. Id. at 21.
      Judge Roberts next considered the ALJ’s evaluation of Corwin’s daily activities in
assessing his credibility. Corwin argued the ALJ faulted him for being homeless based
on the activities Corwin engaged in (reading and using a computer at the library) when
                                            6

     Case 6:20-cv-02003-LTS-MAR Document 18 Filed 03/31/21 Page 6 of 29
he had to be away from the homeless shelter during the day and that the household tasks
listed by the ALJ are consistent with his limitations and do not demonstrate an ability to
perform full-time work. Id. at 21-22. Finally, Corwin suggested the ALJ appeared to
use Corwin’s interest in politics against him.
         Judge Roberts rejected these arguments. He reasoned that Corwin’s abilities to
concentrate on reading all day, stay on the computer all day, follow election returns,
watch television, do volunteer work and perform household tasks all indicated a command
of certain skills that are needed in various workplace settings. Judge Roberts found no
error in the ALJ’s evaluation of Corwin’s daily activities. Judge Roberts concluded the
ALJ’s credibility determination was supported by substantial evidence in the record. Id.
at 22.
         Next, Judge Roberts addressed the weight given to a “probable other source
opinion” from RHD and whether remand was required for further development of the
record as to this opinion. The opinion is a checkbox, fill-in-the-blank form dated April
9, 2019,1 from an unknown source at RHD. Id. at 23 (citing AR 742-47). Judge Roberts
summarized the form and noted the ALJ found it was “not persuasive,” “not supported
by or consistent with the record,” was from an unknown source and contained “merely
checked boxes with very little explanatory narrative and no citations to supportive
laboratory findings.” Id. at 23-24 (citing AR 20).
         Corwin argued the ALJ failed to provide a sufficient explanation for the weight
assigned to this opinion. Judge Roberts applied 20 C.F.R. § 416.920c in evaluating the
ALJ’s treatment of this opinion. He found the ALJ correctly noted the opinion does not
identify the title or position of the author, nor does it indicate the author’s relationship to
Corwin other than the number of weekly meetings he or she had with Corwin. There is
also no information regarding the author’s level of schooling, area of expertise or level


1
  As the ALJ noted, there is some ambiguity as to the date on this form, but Judge Roberts gave
it the most “claimant-friendly” reading. See Doc. 16 at 23, n.4.
                                              7

     Case 6:20-cv-02003-LTS-MAR Document 18 Filed 03/31/21 Page 7 of 29
of experience in his or her field. Judge Roberts concluded it was proper for the ALJ to
discount the opinion based on this missing information. Judge Roberts then considered
each of the factors under 20 C.F.R. § 416.920c and concluded none of them weighed in
favor of giving the opinion more weight.
       Judge Roberts next addressed Corwin’s argument that the ALJ should have
developed the record further as to this opinion, given the unknown identity of its author.
Judge Roberts explained the legal standards governing the ALJ’s duty to fully and fairly
develop the record. He noted that the opinion was submitted prior to the administrative
hearing and counsel could have clarified the author of the opinion at that time, or at least
asked the ALJ to hold the record open so the identity of the author could be obtained.
Judge Roberts reasoned a claimant cannot fault an ALJ for failure to develop the record
when the claimant’s counsel represents the record is fully submitted and does nothing to
obtain the documents he now complains the ALJ should have obtained. Id. at 29. Judge
Roberts further noted the record was consistent with the RFC such that Corwin was not
prejudiced by any alleged lack of development of the record in this regard.
       The final issue Judge Roberts addressed was whether the ALJ properly developed
the record related to Corwin’s mental and physical limitations. He rejected Corwin’s
argument that the ALJ should have obtained a further medical opinion on Corwin’s mental
limitations based on deterioration in Corwin’s mental functioning in 2018 and the ALJ’s
rejection of the RHD opinion.       Id. at 32.   He explained it is not unusual for the
administrative record to grow after the state agency consultants provide their opinions
and that Corwin’s most difficult months in early 2018 were not representative of his
mental health during the entire relevant time period as explained in other parts of the
R&R. Id.
       Judge Roberts also considered Noerper v. Saul, 964 F.3d 738, 747 (8th Cir. 2020),
which Corwin cited for the proposition that if the nonexamining agency consultant
opinions are not useful in determining whether a claimant is disabled at the time of the
hearing, the ALJ should remand for further development of the medical opinion evidence.
                                             8

     Case 6:20-cv-02003-LTS-MAR Document 18 Filed 03/31/21 Page 8 of 29
Id. at 33 (citing Doc. 12 at 14). Judge Roberts distinguished Noerper, noting that in that
case, the “closest the record [came] to supporting” that the claimant could walk six hours
a day was the report of the consulting physician who had not seen the majority of
treatment records related to the claimant’s knee impairment. Id. (citing Noerper, 964
F.3d at 747). The Noerper court held “the absence of evidence to suggest the accuracy
or propriety of the 6-hour limitation [in the RFC] demonstrates that the ALJ did not fulfill
the duty to fully develop the record.” Id. Judge Roberts found there was not a similar
absence of evidence here regarding Corwin’s mental limitations.
       Next, Judge Roberts considered Corwin’s argument that the ALJ failed to fully
develop the record because his PHQ-9 scores indicated additional treatment notes may
have been missing from the record and that insurance issues may have impacted
treatment. Judge Roberts disagreed on both fronts. With regard to potential missing
records, he noted the ALJ is not required to further develop the record based on two stray
references in separate treatment notes buried in the middle of an almost 800-page record.
Id. at 34. He also noted that Corwin’s counsel did not bring this to the attention of the
ALJ and that an ALJ is not obligated to further develop a record unless the evidence is
ambiguous or inadequate. Id. With regard to insurance issues, Judge Roberts observed
that Corwin did not argue he was ever denied care or prescriptions as a result of his
financial condition. He concluded there was no reason to search for such records when
their absence did not appear to prejudice Corwin in any way and the record showed he
had almost monthly contact with healthcare providers.
       Judge Roberts next addressed Corwin’s argument based on Nevland v. Apfel, 204
F.3d 853, 857 (8th Cir. 2000). Nevland requires remand when the record contains no
medical evidence supporting the ALJ’s decision and the ALJ relies solely on the opinion
of a nontreating, nonexamining consulting physicians to craft the RFC. Judge Roberts
concluded remand was not required on this basis because the ALJ adopted only some of
the limitations identified by the state agency consultants and relied on other medical
evidence in the record (such as treatment notes) to formulate the rest of the RFC.
                                             9

     Case 6:20-cv-02003-LTS-MAR Document 18 Filed 03/31/21 Page 9 of 29
       Judge Roberts also considered development of the record with regard to Corwin’s
tremors. He noted the ALJ considered them to be a nonsevere impairment and that
Corwin had not listed tremors as an impairment in his application. The state agency
consultant reviewed the medical records on reconsideration (because there was no
physical disability claim at the time of the initial application) and found no physical
limitations.   Corwin was sent for a consultative examination and the consultative
examiner also did not find any functional limitations.
       Judge Roberts observed that Corwin does not cite any evidence of ongoing issues
with tremors even though he was receiving consistent medical care throughout the
relevant time period. He noted the ALJ cited various treatment notes related to Corwin’s
tremors and that providers who evaluated Corwin in February 2019 and March 2019
(after Corwin received a brain stimulator implant for his tremors) did not find tremors.
Judge Roberts concluded the ALJ’s decision with regard to this impairment was supported
by substantial evidence in the record as a whole. He reasoned that under Noerper, remand
is not required every time there has been a substantial change in a claimant’s medical
condition after the state agency consultants write their opinions. Unlike the record in
Noerper, Judge Roberts noted this record contains ample evidence, including from
Corwin’s surgeon and orthopedist, that his tremors have been managed since he had a
brain stimulator implanted in February 2019. He thus found the record supported the
physical limitations identified in the RFC.
       Finally, with regard to his ability to work with his hands, Judge Roberts noted the
RFC limits Corwin to frequent handling and fingering and that two of the jobs identified
by the vocational expert (VE) are rated at the lowest levels in this area and limit fingering
to “occasionally.” Therefore, the RFC and the jobs identified by the VE accommodate
limitations concerning fine motor movements. To the extent Corwin claims that panic
attacks cause tremors in his legs, the ALJ included limitations consistent with Corwin’s
testimony to reduce triggers to those panic attacks.
       For these reasons, Judge Roberts recommends affirming the decision of the ALJ.
                                              10

     Case 6:20-cv-02003-LTS-MAR Document 18 Filed 03/31/21 Page 10 of 29
                                        IV. DISCUSSION
       Corwin makes the following objections to the R&R:
            The ALJ did not provide good reasons for finding Corwin was not
             credibly reporting his mental limitations

            The ALJ did not fully and fairly develop the record concerning
             Corwin’s limitations

            The ALJ erred by failing to provide a sufficient explanation for the
             weight afforded to the opinion of the probable other source opinion
             from RHD

Doc. 17.


A.     Corwin’s Credibility in Reporting Mental Limitations
       Corwin relies on his principal briefing for this issue and argues that based on the
nature of his mental impairments, it is inappropriate to rely on periods of stability in his
mental health to conclude he has the ability to work. Doc. 17 at 2 (citing Pates-Fires v.
Astrue, 564 F.3d 935 (8th Cir. 2009)). In his brief (Doc. 12 at 4), Corwin discusses
multiple treatment notes the ALJ had cited in his credibility analysis. These treatment
notes contained statements from or about Corwin that, on their face, reflect poorly on his
credibility. Corwin highlights the context in which these statements were made, arguing
the ALJ did not provide good reasons for finding Corwin was not credibly reporting his
mental limitations. Corwin also argues the ALJ failed to discuss records that were
supportive of Corwin’s claim, such as records from RHD and PHQ-9 results. Finally,
he argues the ALJ’s assessment of his daily activities fails to appreciate the relevant
context.
       The Commissioner argues that Corwin is essentially requesting that the court
reweigh the evidence in his favor, which the court is not permitted to do. Doc. 13 at 5.
He states the ALJ considered Corwin’s inpatient treatment but the ALJ also cited at least


                                            11

     Case 6:20-cv-02003-LTS-MAR Document 18 Filed 03/31/21 Page 11 of 29
25 normal mental status examinations from January 2017 to December 2018 and that
Corwin had no hospitalizations from June 8, 2018 through May 5, 2019. Id. at 6-7.
       “The credibility of a claimant’s subjective testimony is primarily for the ALJ to
decide, not the courts.” Pearsall v. Massanari, 274 F.3d 1211, 1218 (8th Cir. 2001).
Accordingly, the court must “defer to the ALJ’s determinations regarding the credibility
of testimony, so long as they are supported by good reasons and substantial evidence.”
Guilliams v. Barnhart, 393 F.3d 798, 801 (8th Cir. 2005). An ALJ may discount a
claimant’s subjective complaints if there are inconsistencies in the record as a whole. Id.
       To determine a claimant’s credibility, the ALJ must consider:
               (1)    the claimant’s daily activities;
               (2)    the duration, intensity, and frequency of pain;
               (3)    the precipitating and aggravating factors;
               (4)    the dosage, effectiveness, and side effects of
                      medication; and
               (5)    any functional restrictions.
Polaski v. Heckler, 739 F.2d 1320, 1322 (8th Cir. 1984); see also Social Security Ruling
16-3p.2 The ALJ need not explicitly discuss each factor, as long as the ALJ acknowledges
and considers the factors before discounting the claimant’s subjective complaints. Goff,
421 F.3d at 791. If an ALJ discounts a claimant’s subjective complaints, he or she is
required to “detail the reasons for discrediting the testimony and set forth the
inconsistencies found.” Ford v. Astrue, 518 F.3d 979, 982 (8th Cir. 2008) (quoting
Lewis, 353 F.3d at 647).


2
  The Eighth Circuit has acknowledged that Social Security Ruling 16-3p eliminated use of the
term “credibility” and clarified that the evaluation of subjective symptoms is not an examination
of an individual’s character. See Noerper, 964 F.3d at 745, n.3. Rather, the review of subjective
assertions is “an examination for the level of consistency between subjective assertions and the
balance of the record as a whole.” Id. The Eighth Circuit notes this ruling largely changes
terminology rather than the substantive analysis. Id. Because the parties refer to this section as
the ALJ’s “credibility” determination, I will do the same to avoid confusion.
                                               12

     Case 6:20-cv-02003-LTS-MAR Document 18 Filed 03/31/21 Page 12 of 29
       The ALJ provided the following reasons for finding Corwin’s subjective
allegations not fully credible or consistent with the record:
        His mental examinations were often normal

        When he was compliant with prescribed treatment, he often reported feeling
         better mentally

        He was often inconsistent with following recommended therapy and
         counselling treatments

        His reported symptoms were not always an accurate reflection of his
         symptoms and some of his reported issues were inconsistent with the record
         as a whole (describing statements made by Corwin or providers related to
         him being dishonest, manipulative or “gamey”)

        He did not note any physical limitations or impairments on disability
         application, function report or other preliminary documentation

        Objective medical imaging was generally within normal limits as were
         examination findings

        Physical treatments have been mostly conservative

        Despite impairments, has been able to maintain a fairly active lifestyle


AR 17-19. The ALJ acknowledged that Corwin has had several hospitalizations for
suicidal ideation and attempts. He noted “[s]ome of the hospitalizations were voluntary
admissions and others were not, or were the result of him demanding to be placed on
involuntary hold.” AR 16 (citing medical records).
       Corwin focuses on the following paragraph of the ALJ’s decision:




                                            13

     Case 6:20-cv-02003-LTS-MAR Document 18 Filed 03/31/21 Page 13 of 29
AR 17. Corwin argues that “some variance and irrationality are expected from severe
mental impairments,” noting that Corwin was diagnosed with bipolar disorder and that
periods of stability do not necessarily indicate an ability to work full-time. Doc. 17 at 2.
       To begin, I have reviewed the record and agree with the chronology of Corwin’s
mental health treatment as summarized in the R&R. See Doc. 16 at 8-13. I find this
context important in reviewing the nature of Corwin’s mental impairment. The ALJ
demonstrated that he considered Corwin’s hospitalizations by referencing them in his
decision. Corwin essentially disagrees with how the ALJ interpreted statements from
him and his providers in light of this evidence. Corwin interprets such statements as a
manifestation of his mental illness. The ALJ interpreted these statements as an indication
that Corwin has not always been truthful about his symptoms, perhaps in an attempt to
achieve some desired outcome.
       When an ALJ explicitly discredits the claimant’s testimony and gives good reason
for doing so, the court should normally defer to the ALJ’s credibility determination.
Gregg v. Barnhart, 354 F.3d 710, 714 (8th Cir. 2003). It is not my role to reweigh the
evidence. See 42 U.S.C. § 405(g); see also Young v. Apfel, 221 F.3d 1065, 1068 (8th
Cir. 2000) (“[I]f, after reviewing the record, [the Court] find[s] that it is possible to draw
two inconsistent positions from the evidence and one of those positions represents the
[Commissioner’s] findings, [the Court] must affirm the decision of the Commissioner.”)
                                             14

     Case 6:20-cv-02003-LTS-MAR Document 18 Filed 03/31/21 Page 14 of 29
(citations and quotations omitted). I find the ALJ’s interpretation of these statements is
fair based on the record. See Doc. 16 at 9-12 (describing Corwin’s various hospital stays
and treatment notes). Moreover, this was only one of several reasons the ALJ provided
for declining to give full weight to Corwin’s subjective allegations.
       Corwin also takes issue with the ALJ’s failure to note and discuss records
supportive of Corwin’s claim. See Doc. 12 at 9. In reviewing the ALJ’s credibility
determination I must consider the evidence that both supports and detracts from the ALJ’s
decision. Perks v. Astrue, 687 F.3d 1086, 1091 (8th Cir. 2012) (citing Ellis v. Barnhart,
392 F.3d 988, 993 (8th Cir. 2005)). It is not appropriate to reverse the ALJ’s decision
simply because some evidence would support a different conclusion. Perks, 687 F.3d at
1091. An ALJ is not required to discuss every piece of evidence that was submitted and
an ALJ’s failure to cite specific evidence does not indicate that such evidence was not
considered. Black v. Apfel, 143 F.3d 383, 386 (8th Cir. 1998). Specifically, Corwin
cites to RHD records indicating he struggled with basic skills necessary to maintain a
residence. These notes are from Corwin’s initial meetings with RHD in October 2018.
See AR 420. With the help of RHD, Corwin has been able to maintain a residence and
a part-time job. AR 37-38. Corwin’s use of social services does not require a finding
of disability and the ALJ was not required to discuss every piece of evidence.
       Corwin’s arguments concerning the PHQ-9 scores, potential missing records and
insurance difficulties also do not undermine the ALJ’s credibility analysis. As to the
PHQ-9 scores, Corwin argues these provide a formal diagnosis of severe depression.
The ALJ identified Corwin’s depression as a severe impairment. AR 12. To the extent
Corwin argues these records should have alerted the ALJ to the possibility that there may
be additional medication management and therapy records available,3 I agree with Judge


3
  Corwin notes a one-line reference in a record dated September 5, 2018, that Corwin started
seeing a new therapist at “1 tree.” AR 528. The record contains a statement from Corwin’s
therapist at Hope Tree, which sums up Corwin’s treatment over five sessions, beginning August
21, 2018. See AR 646.
                                             15

     Case 6:20-cv-02003-LTS-MAR Document 18 Filed 03/31/21 Page 15 of 29
Roberts that any fault concerning missing records does not lie entirely with the ALJ. As
the claimant, Corwin has the initial burden of production. See 20 C.F.R. § 416.912(a)
(“You must inform us about or submit all evidence known to you that relates to whether
or not you are. . . disabled. This duty is ongoing and requires you to disclose any
additional related evidence about which you become aware.”). I also agree that the ALJ’s
duty to fully and fairly develop the record does not extend to catching these minute
references, see AR 528-29, in an otherwise lengthy record.         “Failing to develop the
record is reversible error when it does not contain enough evidence to determine the
impact of a claimant’s impairment on his ability to work.” Byes v. Astrue, 687 F.3d 913,
916 (8th Cir. 2012) (citing Cox v. Apfel, 160 F.3d 1203, 1209-10 (8th Cir. 1998)). The
record contains sufficient evidence for the ALJ to make his determination without these
additional notes, which may not even exist.
       Corwin also argues that insurance difficulties may have impacted treatment and
the ALJ should have developed the record on this topic. This is speculation and again,
the responsibility to provide medical records does not lie entirely with the ALJ. Based
on the record and hearing testimony, there was no reason for the ALJ to believe that
significant medical records were missing.
       Finally, Corwin takes issue with the ALJ’s discussion of his daily activities,
arguing that the ALJ did not consider the context of some of these activities. For instance,
he notes that the stress of attempting to take care of his mother led to his becoming
estranged from his family and homeless and that he spent the day at the library reading
or being on the computer because he was required to be away from the homeless shelter
during the day. Doc. 12 at 10. He also notes that it is not clear from the record whether
he was required to volunteer at the homeless shelter and the ALJ did not consider
Corwin’s statement that volunteering was difficult for him because he would get
“angry/emotional” and tended to “alienate people.” Id. at 11 (citing AR 213, 216-17).
Corwin also suggests the ALJ’s comment about watching election results was


                                            16

     Case 6:20-cv-02003-LTS-MAR Document 18 Filed 03/31/21 Page 16 of 29
inappropriate.   He contends the remainder of the tasks listed by the ALJ are not
inconsistent with Corwin’s reported limitations.
       I find no error with respect to the ALJ’s consideration of Corwin’s daily activities.
These activities are consistent with the limitations identified in the RFC and indicate
Corwin is capable of certain activities that are also found in a work setting. While Corwin
has pointed to evidence that could support a different outcome, I am not permitted to
reverse “merely because substantial evidence also exists that would support a contrary
outcome.” Davis v. Apfel, 239 F.3d 962, 966 (8th Cir. 2001). Moreover, these daily
activities were only one reason out of several for why the ALJ concluded Corwin was
not as limited as alleged.
       I have considered the record as a whole in determining whether the ALJ’s reasons
for assessing Corwin’s credibility are supported by substantial evidence. I find that they
are based on the reasons stated above and the reasons identified by Judge Roberts. As
such, I defer to the ALJ’s credibility determination. See Guilliams, 393 F.3d at 801
(explaining the court must “defer to the ALJ’s determinations regarding the credibility of
testimony, so long as they are supported by good reasons and substantial evidence.”).
This objection is overruled.


B.     Development of the Record
       Corwin relies on his principal briefing with regard to this objection. Doc. 17 at
2. In his brief, Corwin argues that the state agency consultant opinions, for both his
mental and physical impairments, were issued prior to a worsening of his mental
symptoms in 2018 and prior to the implant of a deep brain stimulator in 2019 to control
his tremors. Doc. 12 at 13. He contends that because he testified at the hearing that he
was having ongoing issues with his tremors, the ALJ was obligated to obtain additional
medical evidence to evaluate this impairment. Corwin compares his case to Noerper,
arguing that when the state agency consultant opinions are outdated in determining
whether a claimant is disabled at the time of the hearings, further medical opinion
                                            17

     Case 6:20-cv-02003-LTS-MAR Document 18 Filed 03/31/21 Page 17 of 29
development is required. Id. at 14. He contends the ALJ should have further developed
the record to both his mental and physical impairments.
          The obligation to obtain additional medical evidence comes from the ALJ’s duty
to develop the record. See Snead v. Barnhart, 360 F.3d 834, 838 (8th Cir. 2004) (“Well-
settled precedent confirms that the ALJ bears a responsibility to develop the record fairly
and fully, independent of the claimant’s burden to press his case.”). “The ALJ is required
to order medical examinations and tests only if the medical records presented to him do
not give sufficient medical evidence to determine whether the claimant is disabled.”
Halverson v. Astrue, 600 F.3d 922, 933 (8th Cir. 2010).
          With regard to Corwin’s mental impairments, the ALJ considered the opinions of
the state agency consultants. He noted that on initial consideration, Dr. Dee Wright
determined Corwin had only mental limitations and was limited to unskilled work. 4 AR
20.      The ALJ found this was “not persuasive” because the denial of any physical
impairments was not supported by or consistent with the record as a whole. Id.                    On
reconsideration, the ALJ noted Dr. Jennifer Ryan determined Corwin was limited to
unskilled work.5        AR 20. The ALJ found this opinion “somewhat persuasive, as it is
mostly supported by and consistent with the record. However, additional impairments
and evidence from the hearing level indicate the claimant would have additional
limitations.” Id. The only other opinion evidence the ALJ discussed is the report from
an unknown author at RHD. Id. The ALJ found this report “not persuasive” noting that
it was “not supported by or consistent with the record,” was from an “unknown source
and dated potentially as of a future date” and consisted of “checked boxes with very little
explanatory narrative and no citations to supportive laboratory findings.” 6 Id.



4
    Dr. Wright’s opinion is dated May 24, 2017. AR 62-71.
5
    Dr. Ryan’s opinion is dated August 9, 2017. AR 74-85.
6
    The ALJ’s evaluation of this opinion will be discussed in greater detail in the following section.
                                                  18

        Case 6:20-cv-02003-LTS-MAR Document 18 Filed 03/31/21 Page 18 of 29
      The ALJ also discussed Corwin’s mental health treatment. AR 16-17. He noted
that Corwin had several hospitalizations for suicidal ideation and attempts. He also took
note of normal mental status examinations, including times when he had logical and goal-
oriented thought processes, fair insight and judgment, good memory and attention span
and normal concentration. Id. He observed that when Corwin was compliant with
prescribed treatment, he often reported feeling better mentally, but that he was often
inconsistent with following recommended therapy and counselling treatments. Id.
      I find the record was sufficiently developed as to Corwin’s mental impairments.
While the state agency consultants did not consider evidence related to Corwin’s
hospitalizations in spring 2018, the record consists of several treatment notes during and
after this time that provide information on Corwin’s mental limitations. The medical
records from late 2018 and early 2019 indicate that Corwin was taking his medications
and doing well mentally. See AR 646 (noting Corwin had a stable mindset as of August
21, 2018, was living on his own and working on obtaining a job as of September 2019);
AR 725 (noting as of June 27, 2018, he was doing better on his medications, had not had
suicidal thoughts, mood was better, he was no longer living with problematic roommate
and was working with a job-development program); AR 729-30 (noting in August 2018
that Corwin was coping better than he had in the past when faced with a setback regarding
housing, that he was going to get a job and that his medications were working well for
him); AR 524 (denied depression, anxiety, suicidal ideation, homicidal ideation, feeling
stressed on November 6, 2018); AR 492 (mood normal on December 17, 2018); AR 516
(reported he had been seeing psychiatrist and counselor and was feeling better mentally
on January 8, 2019); AR 510-12 (denied depression, anxiety, suicidal ideation, homicidal
ideation, feeling stressed on January 28, 2019); AR 466 (mental status was normal on
February 13, 2019). The ALJ accounted for the fact that Corwin’s symptoms had
worsened since 2017 by finding that Corwin had additional limitations not identified by
the state agency consultants. The mental limitations identified in the RFC are consistent
with the medical evidence and Corwin’s subjective allegations that are supported by the
                                           19

    Case 6:20-cv-02003-LTS-MAR Document 18 Filed 03/31/21 Page 19 of 29
evidence. The ALJ was not obligated to obtain additional medical opinion evidence on
Corwin’s mental limitations based on this record.
         With regard to Corwin’s physical impairments, the ALJ considered the opinion of
John May on reconsideration.7 AR 20. Dr. May found no physical limitations. The
ALJ found this opinion “not persuasive” because it was not supported by or consistent
with the record, which the ALJ found demonstrated Corwin was limited to a range of
light work. Id. The ALJ also noted that Corwin was sent for a consultative examination,
but the examiner did not provide a medical opinion.
         The ALJ observed that Corwin did not report any significant physical limitations
on his function report or other preliminary documentation. AR 17. On a more recent
function report, he noted his conditions had no effect on his ability to perform exertional
or postural movements. Id. The ALJ discussed the objective medical evidence, noting
that testing was mostly normal except for some arthritis and spurring in his hip joints and
right knee joint. Id. On examination, Corwin had some limited range of motion, a
slightly antalgic gait and occasional positive straight leg testing results.      AR 18.
Otherwise, his examinations were mostly normal in terms of range of motion, normal
strength, no motor deficit, no sensory deficit and intact coordination. Id. His hands
were also normal, with normal grip strength, normal range of motion, no swelling and
no tenderness. Id.
         The ALJ also noted that Corwin’s physical treatments have mostly been
conservative. He discussed the deep brain simulator that was placed in January 2019 to
help with Corwin’s life-long tremors. Id. At a follow up appointment, his tremors had
improved. The ALJ pointed out that there were several medical records in which no
tremors were observed or complained about. One provider noted the tremors worsened
with concentration. The ALJ noted that Corwin’s reports that he could not eat, use a cell




7
    Dr. May’s opinion is dated October 9, 2017. AR 74-79.
                                             20

       Case 6:20-cv-02003-LTS-MAR Document 18 Filed 03/31/21 Page 20 of 29
phone or play piano due to his tremors was inconsistent with the record and Corwin’s
self-reported activities. Id.
       The ALJ then discussed Corwin’s reports of pain, noting that he did not complete
the recommended physical therapy sessions but, when he was compliant with prescribed
treatment, he reported improvement in his symptoms. With regard to medical imaging,
one provider noted that the arthritic changes would best be treated with weight loss,
NSAIDs and daily exercise. Another provider remarked: “radiographic findings mild
and do not explain his chronic pain.” AR 19. Finally, despite Corwin’s complaint that
pain was the main reason he could not work, the ALJ noted that Corwin often denied
pain during examinations and did not present in acute distress. Id. The ALJ found he
was limited to a range of light work, without climb ladders ropes or scaffolds; only
occasional crawling, kneeling, crouching or stooping; and frequent, but not constant,
handling and fingering. Id.
       I find the ALJ was not obligated to obtain additional medical opinion evidence on
Corwin’s physical limitations. “[S]ome medical evidence must support the determination
of the claimant’s RFC, and the ALJ should obtain medical evidence that addresses the
claimant’s “ability to function in the workplace.” Lauer v. Apfel, 245 F.3d 700, 704
(8th Cir. 2001) (quoting Nevland, 204 F.3d at 858) (internal citation omitted). When
describing limitations, an explicit reference to “work” is not always necessary as long as
the ALJ can ascertain a claimant’s functional limitations “with sufficient generalized
clarity to allow for an understanding of how those limitations function in a work
environment.” Cox v. Astrue, 495 F.3d 614, 620 n.6 (8th Cir. 2007).
       The medical records related to Corwin’s physical impairments do not support a
finding of disability. While the consultative examiner did not identify specific work-
related limitations, his evaluation sufficiently describes Corwin’s functional limitations
(or lack thereof) as do other treatment records.      The consultative examination was
performed on September 19, 2017, and provided that Corwin had normal range of
motion, full grip strength, normal finger opposition and that Corwin could make a full
                                           21

     Case 6:20-cv-02003-LTS-MAR Document 18 Filed 03/31/21 Page 21 of 29
fist with both hands. AR 343. Nonetheless, later records revealed that Corwin’s tremor
(prior to implantation of the stimulator) made it difficult for Corwin to perform certain
movements.        See AR 468-69 (noting moderate to marked abnormalities in some
movements due to tremors).
         After the stimulator was implanted, Corwin was pleased with his outcome, had no
postural tremor with either hand and noted no side effects. AR 463, 466. Nonetheless,
the ALJ accounted for Corwin’s testimony that he still experiences some difficulties with
fine manipulation by including an RFC limitation of frequent, but not constant handling
and fingering. AR 15. With regard to other limitations, the consultative examiner found
normal range of motion with respect to Corwin’s hips, knees and ankles. AR 343. He
also had a normal gait, normal squat, no difficulty getting up from the chair or on and
off the examination table. AR 344. His straight leg test was negative and he had full
motor function strength in all four extremities. AR 344. These findings are largely
consistent with later findings in 2019, except for some limping in his gait and some knee
pain.8 See AR 390, 434, 509, 518, 560, 565, 574, 581, 633, 660.
         While Corwin did report more significant pain to at least one provider in 2018,
see AR 681, the medical records as a whole do not document consistent reports of pain
that interfered with functioning. See AR 524, 531 (noting in September and November
2018, Corwin denied back pain, joint pain); AR 548 (complained of back pain, muscle
aches and stiffness in May 2018); AR 538, 572 (complained of back pain, joint pain in
March and August 2018); AR 580 (complained of back pain, joint pain and leg pain in
February 2018); AR 431, 465 (complained of joint pain and stiffness, muscle pain and
weakness, arm pain and weakness and leg pain and weakness in October 2018 and
February 2019). Indeed, it appears that Corwin’s pain improved with medication. See
AR 529 (noting in September 2018 that Corwin reported his pain is doing very well with
the ibuprofen and gabapentin); AR 537 (“He reports the ibuprofen and gabapentin


8
    This knee pain was attributed to an acute event of twisting his knee. AR 516.
                                                22

       Case 6:20-cv-02003-LTS-MAR Document 18 Filed 03/31/21 Page 22 of 29
combination is helping with his pain significantly.”); AR 572 (noting “[p]atient reports
the shot he had in his back really helped with his back and hip pain” in March 2018).
      I find the record was sufficiently developed as to Corwin’s physical limitations
without the need to obtain additional opinions or other medical evidence. The ALJ took
the limitations described in treatment records into account, as well as Corwin’s credible
allegations in formulating the RFC. Corwin’s main complaint is that the ALJ did not
sufficiently address his tremors. However, the ALJ’s decision demonstrates he took this
impairment into account as well as the relevant medical records. Corwin does not explain
how additional medical evidence (to the extent there is any) would reveal more significant
limitations than accounted for in the RFC.
      Finally, I agree with Judge Roberts that Noerper does not require remand for
further development of the record. In Noerper, the court took issue with the ALJ failing
to explain how he translated his understanding of the claimant’s physical symptoms into
a conclusion that she could stand or walk for 6 hours of an 8-hour workday. See Noerper,
964 F.3d at 740. The court noted the closest the record came to supporting such a
limitation predated the majority of treatment notes concerning the claimant’s knee
condition. Id. at 747. The ALJ had also failed to address conflicting medical opinions.
Id. Here, Corwin claims that his suicidal ideation in 2018 and implantation of the brain
stimulator required additional opinion evidence. However, he fails to explain why the
RFC limitations are unsupported by the record as is or how the record was insufficiently
developed to account for these issues. He also does not identify any RFC limitations that
rely on outdated opinions or find no support in the medical evidence.
      Based on my de novo review, I agree with Judge Roberts that the record contains
sufficient medical evidence for the entire relevant time period to support the ALJ’s RFC
determination. This objection is overruled.




                                             23

    Case 6:20-cv-02003-LTS-MAR Document 18 Filed 03/31/21 Page 23 of 29
C.     Probable Other Source Opinion From RHD
       Corwin relies on his principal briefing as to this issue and makes additional
arguments regarding alleged flaws in the R&R analysis. Doc. 17 at 2-4. He contends
that, contrary to Judge Roberts’ analysis, he should not be faulted for failing to verify the
author of this opinion because it was not apparent that the ALJ would reject this opinion
based, in part, on an illegible signature. In other words, the fact that the ALJ asked
counsel to confirm whether the record was complete did not alert counsel to the issue of
whether the ALJ had difficulties determining who provided a particular opinion in the
record. Id.
       Corwin compares the ALJ’s failure to develop the record in this instance to that
in Snead and Vossen v. Astrue, 612 F.3d 1011, 1016 (8th Cir. 2010). Corwin adds that
this was not harmless error because the RFC fails to account for any social functioning
limitations, which were identified as “seriously limited” skills in the RHD opinion.
Finally, Corwin takes issue with the ALJ’s reasoning that the opinion was potentially
dated with a future date. See AR 20 (“It is from an unknown source and dated potentially
as of a future date (the date appears to be either April or November 2019.”)).
       The ALJ addressed this opinion as follows:




AR 20. As noted in the R&R, Corwin’s counsel subsequently determined this report was
written by Jennifer Bradley, an advanced nurse practitioner (NP) with RHD. Doc. 16 at
27 (citing Doc. 14 at 4). Corwin offered this evidence to show prejudice, noting that if

                                             24

     Case 6:20-cv-02003-LTS-MAR Document 18 Filed 03/31/21 Page 24 of 29
Bradley was an NP at the time she authored the report, she would have been an acceptable
medical source. Id. He contends this also would have alerted the ALJ as to missing
medical records because the report indicates Bradley was seeing Corwin three times per
week for “medication management and mental illness.” Id.
       An ALJ has a duty to develop the record fully and fairly, independent of the
claimant’s burden to press her case. Vossen, 612 F.3d at 1016. Outside of the ALJ’s
duty to fairly and fully develop the record, the claimant has the initial burden of producing
evidence. See 20 C.F.R. § 416.912(a) (“You must inform us about or submit all evidence
known to you that relates to whether or not you are. . . disabled. This duty is ongoing
and requires you to disclose any additional related evidence about which you become
aware.”). “[A]n ALJ is permitted to issue a decision without obtaining additional medical
evidence so long as other evidence in the record provides a sufficient basis for the ALJ’s
decision.” Anderson v. Shalala, 51 F.3d 777, 779 (8th Cir. 1995) (quoting Naber v.
Shalala, 22 F.3d 186, 189 (8th Cir. 1994)). “[R]eversal due to failure to develop the
record is only warranted where such failure is unfair or prejudicial.” Haley v. Massanari,
258 F.3d 742, 750 (8th Cir. 2001).
       The ALJ was not required to resolve the identity of the author of this opinion in
order to find it not persuasive. The Eighth Circuit has recognized that similar vague,
conclusory statements consisting of “checked boxes, circled answers, and brief fill-in-
the-blank responses” that cite no medical evidence and provide little to no elaboration are
of “little evidentiary value.” See Thomas v. Berryhill, 881 F.3d 672, 675 (8th Cir. 2018).
This is true regardless of whether the opinion comes from a treating source or other
source.   See Piepgras v. Chater, 76 F.3d 233, 236 (8th Cir. 1996 (“[a] treating
physician’s opinion deserves no greater respect than any other physician’s opinion when
[it] consists of nothing more than vague, conclusory statements.”). ALJs often reject
treating physician opinions on this basis and courts have recognized it as a “good reason”
for discounting such an opinion. See Wildman, 596 F.3d at 964 (concluding the ALJ
properly discounted a treating physician opinion as conclusory when it consisted of three
                                             25

     Case 6:20-cv-02003-LTS-MAR Document 18 Filed 03/31/21 Page 25 of 29
checklist forms, cited no medical evidence and provided little to no elaboration). Even
if the ALJ had learned the identity of this opinion’s author, the ALJ provided other good
reasons for not giving the opinion full weight.
       I also disagree that Corwin’s counsel is entirely blameless regarding clarification
of the source of this opinion, or as to any missing records possibly linked to this opinion.
The Notice of Hearing emphasizes the importance of reviewing the file for completeness
and offers various methods for the attorney to review the file prior to the hearing. AR
133. Even if this issue would not have come to counsel’s attention before the ALJ issued
his decision, he could have clarified it before the Appeals Council. See AR 161 (“If you
have additional evidence submit it with this request for review. If you need additional
time to submit evidence or legal argument, you must request an extension of time in
writing now . . . If you neither submit evidence or legal argument now nor within any
extension of time the Appeals Council grants, the Appeals Council will take its action
based on the evidence of record.”). Corwin’s counsel did not clarify this issue in his
request for review to the Appeals Council or submit any new evidence from RHD. See
AR 5; 162-63.
       As noted above, the identity of the author of this opinion was not the only reason
the ALJ found it “not persuasive.” The ALJ considered the substance of that opinion in
the context of the record as a whole, and found it was not supported by or consistent with
the record. See Johnson v. Astrue, 627 F.3d 316, 320 (8th Cir. 2010) (noting the ALJ
is required to obtain additional evidence “only if the medical records presented to him do
not give sufficient medical evidence to determine whether the claimant is disabled”);
Stormo v. Barnhart, 377 F.3d 801, 806 (8th Cir. 2004) (noting the ALJ is not required
to “seek additional clarifying statements from a treating physician unless a crucial issue
is undeveloped”).
       I also disagree that this opinion should have alerted the ALJ to the possibility that
important records were missing and that the ALJ was obligated to obtain those records.
At the hearing, the ALJ noted that counsel had filed a 10-day advanced notice in the case
                                            26

     Case 6:20-cv-02003-LTS-MAR Document 18 Filed 03/31/21 Page 26 of 29
and asked whether there were still records coming in. AR 30. Counsel stated: “Judge,
to my knowledge, the record is complete.”         Id. Indeed, it appears that all of the
outstanding medical records identified by counsel in correspondence to the ALJ on April
5, 2019, are in the record. AR 259-60. The record consists of some documents from
RHD, suggesting that counsel already requested the relevant records. See AR 415-25.
To the extent these records are incomplete, counsel is in the best position to follow up on
that matter or to alert the ALJ, rather than the other way around. Moreover, Corwin’s
argument is based on speculation, which does not demonstrate prejudice. See Haley, 258
F.3d at 749-50 (“[R]eversal due to failure to develop the record is only warranted where
such failure is unfair or prejudicial.”).
       Finally, I disagree that this case is like Snead or Vossen. In Snead, the court found
the ALJ failed to develop the record based on a treating physician’s report that the
claimant could not work due to a heart condition. Snead, 360 F.3d at 839. The record
consisted of no clinical findings that would undermine the treating physician’s opinion.
Id. In Vossen, the ALJ questioned the authenticity of the data and observations of the
consultative examiner regarding the claimant’s standing and sitting limitations. Vossen,
612 F.3d at 1016. The ALJ noted the second page of the consultative examiner’s report
was not signed and appeared to have been submitted after his original statement. Id. at
1014. Rather than clarifying this issue with the consultative examiner, the ALJ relied on
the opinion of a non-treating, non-examining physician. Id. at 1016.
       Here, the record consists of clinical findings that both support and contradict the
extent of limitations identified RHD opinion. See supra Section IV(B) (discussing the
medical evidence related to Corwin’s mental limitations). The ALJ’s discussion of the
medical evidence demonstrates he found the weight of the evidence supported the type of
limitations identified in the RHD opinion, but not to the full extent identified by the
author.    The RHD opinion identified “serious” limitations in understanding and
remembering detailed instructions, setting realistic goals or making plans independently
of others and dealing with stress of semiskilled and skilled work. AR 745. The ALJ’s
                                            27

     Case 6:20-cv-02003-LTS-MAR Document 18 Filed 03/31/21 Page 27 of 29
RFC accounts for moderate limitations in these areas (as he found supported by the record
as a whole). These limitations include simple, unskilled work tasks with no more than
occasional simple work-related decisions, problem solving and use of independent
judgment. AR 15.
      The ALJ also included a limitation that Corwin may be off-task for up to five
percent of the workday due to moderate limitation in the ability to maintain focus,
attention and concentration. The RHD opinion also identified “serious” limitations in
interacting appropriately with the general public, maintaining socially appropriate
behavior, adhering to basic standards of neatness and cleanliness and travel in unfamiliar
places. AR 745. Contrary to Corwin’s objection, the RFC does provide a limitation
related to social interaction. The ALJ provided that Corwin could only occasionally
interact with co-workers and the general public. AR 15. The ALJ sufficiently evaluated
the RHD opinion based on the record as a whole. No further development was required.
      Unlike Vossen, the ALJ did not question the authenticity of the RHD opinion.
While the author was unknown and the ALJ commented about the possibility of it being
dated as of a future date, he also found the opinion “not persuasive” because it was not
supported by or consistent with the record and contained checked boxes with very little
explanatory narrative and no citations to supportive laboratory findings. AR 20. In other
words, the ALJ also rejected it based on its substance by finding it overstated Corwin’s
limitations based on the record. This objection is overruled.


                                 V.       CONCLUSION
      For the reasons set forth herein:
      1.     Plaintiff’s objections (Doc. 17) to the Report and Recommendation (Doc.
16) are overruled.
      2.     I accept the Report and Recommendation without modification. See 28
U.S.C. § 636(b)(1).
      3.     Pursuant to Judge Roberts’ recommendation:
                                            28

    Case 6:20-cv-02003-LTS-MAR Document 18 Filed 03/31/21 Page 28 of 29
       a.    The Commissioner’s disability determination is affirmed; and
       b.    Judgment shall enter against plaintiff and in favor of the
             Commissioner.


 IT IS SO ORDERED.
 DATED this 31st day of March, 2021.




                                  __________________________
                                  Leonard T. Strand, Chief Judge




                                    29

Case 6:20-cv-02003-LTS-MAR Document 18 Filed 03/31/21 Page 29 of 29
